ORDER
PER CURIAM.
The Texas Rules of Disciplinary Procedure, which became effective on May 1,1992, provide for an appeal from a determination of the Board of Disciplinary Appeals directly to this court. We consider the appropriate procedure for such appeals.
Rule 7.11 of the Texas Rules of Disciplinary Procedure provides:
An appeal from a determination of the Board of Disciplinary Appeals ... must be filed with the Clerk of the Supreme Court within fourteen days after the receipt by the appealing party of the determination of the Board of Disciplinary Appeals from which the appeal is taken. Except as expressly herein provided, the appeal must be made pursuant to the then applicable Texas Rules of Appellate Procedure.
It is unclear from this rule, however, whether the entire appeal or merely a notice of appeal must be filed within the fourteen-day period or whether the timetable for briefs is governed by that applicable to the courts of appeals or the supreme court.
Because an appeal from the Board of Disciplinary Appeals resembles that taken from a trial court to the court of appeals, similar procedures should apply. Within fourteen days after receipt of notice of a final determination by the Board of Disciplinary Appeals,' a notice of appeal must be filed directly with this court. The record must be filed within sixty days after the Board’s determination. The appealing party’s brief is due thirty days after the record is filed, and the responding party’s brief must be filed within twenty-five days thereafter.
To ensure that all parties are aware of the appropriate procedures, the Board of Disciplinary Appeals is instructed to provide a copy of this order to all parties with any final determination it renders.